   4:20-cv-01724-BHH-TER         Date Filed 08/06/20     Entry Number 52      Page 1 of 4




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA

Jimmy H. Causey, #172046,               )                Civil No. 4:20-1724-BHH-TER
                                    Plaintiff,
                                        )
                                        )
v.                                      )
                                        )                         ORDER
John Palmer,                            )
Kevin Borem,                            )
Brent Blakeley,                         )
Joseph Perks,                           )
Jonathan Thomas,                        )
Coata Kimbrell,                         )
David Chandler,                         )
Travis Pressley,                        )
John Doe #2,                            )
                            Defendants. )
________________________________________)

       This is a civil action filed by a state prisoner. On May 15, 2020, the Court authorized

service on all Defendants, and summonses were issued. (ECF No. 10.) Summonses

returned executed on all Defendants except John Doe #1 and John Doe #2. (ECF Nos. 20,

21.) On June 22, 2020, Plaintiff identified via USM-285 one of the Doe Defendants as

Travis Pressley, as one of the two transportation offices involved in Plaintiff’s allegations.

(ECF Nos. 23, 24.) Service was authorized again only on Defendant Pressley. (ECF No.

26.)

       In the prior order on May 15, 2020, Plaintiff was informed:

       While service is authorized and summonses are being issued for the two Doe
       Defendants, Plaintiff is put on notice of the obligation to provide more
       identifying information. Plaintiff’s attention is directed to Rule 4(m) of the
       Federal Rules of Civil Procedure, which provides that unless a defendant is
       served within 90 days after the Complaint is filed, this Court may dismiss an
       action without prejudice as to that Defendant. Case law interpreting Rule
       4(m) or its predecessor, Rule 4(j), has held that a complaint must be
       dismissed, absent a showing of good cause, of the complaint is not served
       within 90 days after it is filed. See Mendez v. Elliot, 45 F.3d 75, 78-80 (4th
       Cir. 1995) (collecting cases). As a result, Plaintiff must be mindful of this
   4:20-cv-01724-BHH-TER         Date Filed 08/06/20    Entry Number 52       Page 2 of 4




       time limitation and be diligent in obtaining further identifying
       information and submitting further service documents for the two Doe
       Defendants in this action.

(ECF No. 10).

       In the July 6, 2020 order, Plaintiff was informed:

       Ninety days runs on the summons of John Doe#2 on August 4, 2020. Plaintiff
       must identify Defendants properly and submit further service documents in
       order for service to be completed, and if not, as addressed above, such
       Defendant is subject to dismissal. Plaintiff is the sole person responsible for
       providing information sufficient to identify Defendants and the United States
       Marshal cannot serve inadequately identified defendants. Accordingly,
       Plaintiff is hereby directed to provide to the Clerk of Court, within twenty-
       one days (21) days of the date of this Order, updated service forms with
       more specific identifying information for Defendant John Doe #2 should
       Plaintiff desire to attempt service upon this Defendant again. Plaintiff is
       hereby warned that if he does not respond to this Order and/or does not
       provide a new summons and Form USM-285 for Defendant John Doe #2 with
       additional identifying information, Defendant John Doe #2 may be
       dismissed without prejudice.

(ECF No. 26) (emphasis in original).

       Plaintiff has not complied with the July order and has not provided further identifying

information regarding Defendant John Doe#2. While the USMS is to make reasonable

efforts to serve identified defendants, such obligation only arises once an inmate-plaintiff

has properly identified the defendant. See Shirley v. Staubs, No. 20-6210, 2020 WL

4037633, at *1 (4th Cir. July 17, 2020) (unpublished) (citing Sellers v. United States, 902

F.2d 598, 602 (7th Cir. 1990), and Richardson v. Johnson, 598 F.3d 734, 738-40 (11th Cir.

2010)).

       Plaintiff’s lack of an appropriate response indicates an intent to not prosecute this

case against Defendant John Doe#2 and subjects this defendant to dismissal. See Fed.

R. Civ. P. 41(b); see also Ballard v. Carlson, 882 F.2d 93, 95 (4th Cir. 1989) (finding


                                              2
   4:20-cv-01724-BHH-TER          Date Filed 08/06/20      Entry Number 52       Page 3 of 4




dismissal with prejudice appropriate where warning given); Chandler Leasing Corp. v.

Lopez, 669 F.2d 919, 920 (4th Cir. 1982) (indicating that court may dismiss sua sponte).

A complaint may be dismissed pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure for failure to prosecute and/or failure to comply with orders of the court. Id. In

considering whether to dismissal is appropriate pursuant to Rule 41(b), the court is required

to consider four factors:

       (1) the degree of plaintiff’s responsibility in failing to respond;

       (2) the amount of prejudice to the defendant;

       (3) the history of the plaintiff in proceeding in a dilatory manner; and,

       (4) the existence of less drastic sanctions other than dismissal.

Davis v. Williams, 588 F.2d 69 (4th Cir. 1978).

       Here, Plaintiff is proceeding pro se and is entirely responsible for his actions. It is

solely through Plaintiff, and not that of an attorney, that Plaintiff has not provided additional,

appropriate information in order to complete service on Defendant John Doe#2. Plaintiff

was previously warned that: “The providing of sufficient, accurate, and complete information

on the Form USM-285 is the responsibility of Plaintiff.” The court has “inherent power to

manage its docket in the interests of justice.” Luberda v. Purdue Frederick Corp., No. 4:13-

cv-00897, 2013 WL 12157548, at *1 (D.S.C. May 31, 2013). It also has the authority

expressly recognized in Rule 41(b) to dismiss actions for failure to prosecute. Fed. R. Civ.

P. 41(b). “The authority of a court to dismiss sua sponte for lack of prosecution has

generally been considered an ‘inherent power,’ governed not by rule or statute but by the

control necessarily vested in courts to manage their own affairs so as to achieve the orderly

and expeditious disposition of cases.” Link v. Wabash R. Co., 370 U.S. 626, 630–31

                                                3
   4:20-cv-01724-BHH-TER        Date Filed 08/06/20    Entry Number 52      Page 4 of 4




(1962).

       Moreover, Rule 4(m) of the Federal Rules of Civil Procedure provides that unless

a particular defendant is served within 90 days after the complaint is filed, this Court may

dismiss an action without prejudice as to that particular defendant. Case law interpreting

Rule 4(m) or its predecessor has uniformly held that dismissal is mandatory unless good

cause is shown if a Defendant is not served within the days provided by the rule. Service

of the Complaint as to John Doe#2 was due by August 4, 2020, and has not been

completed.

       Accordingly, Defendant John Doe#2 is dismissed from this action without prejudice

pursuant to Rule 41(b), or in the alternative under Rule 4 of the Federal Rules of Civil

Procedure.

       IT IS SO ORDERED.



                                                 /s/Bruce H. Hendricks
                                                 United States District Judge

August 6, 2020
Charleston, South Carolina




                                             4
